ON APPLICATION FOR A REHEARING
MOUTON, J.
The strip of ground in contest herein is about 20 feet wide and runs across the southwest corner of lot 16 the property of the plaintiff. Prior to the extension of the territorial limits of the City of Baton Rouge in 1898, the general public of the Parish of East Baton Rouge had for a period of about 75 years exercised the right of passage over this strip which became known as the Perkins Road. As far as. the record shows there is no *238evidence whatsoever to show that there ever was a dedication made of this strip to the Parish of East Baton Rouge by any written document, title, grant or deed. The record is also barren of any proof to show that this road has ever been declared a public highway by the Police Jury of the Parish of East Baton Rouge by which it could have acquired title thereto by the prescription of ten years under the provisions of Act 25, 1914, p. 30, or that it had been worked for a period of 3 years by authority of the police jury, so as to make it a public road under Act 220, 1914. Sou. Rep.: Case of Bresson vs. Police Jury of Caddo Parish, No. 8, vol. 107, does not apply. It therefore appears that the people of the parish had had only the use of this strip of ground under the name of the Perkins Road for the period above stated. Prom this use alone, as we have heretofore stated in our original opinion, dedication could not be inferred. Torres vs. Falgoust, 37 La. Ann. 497.
If the parish ever had title, of which there is no proof, there is no evidence that it ever made a transfer thereof to the defendant, the City of Baton Rouge. This Perkins Road which ran over this strip of the lot in question was incorporated within the city limits under the extension effected in 1898.
As we said in our original opinion, the City merely continued to exercise the right of passage over this strip of ground. There is no proof, however, of any dedication of this strip to it from any one by grant, deed or otherwise. This right of passage was certainly a discontinuous servitude, C. C., 727; and which could not be acquired even by immemorial possession, a title being essential for such acquisition, C. C., 766.
The City had no title, and its enjoyment of a right of way over this strip could not give it title though exercised, in connection with the prior use of the people of the Parish of East Baton Rouge, during a preiod of 75 years or .more. The fact that this strip had with lot 16 been incorporated within the limits of the City in 1898, or that it appeared on the official map of the City, as the Perkins Road, could not, as we said in our first opinion, have the effect of “changing the status of this property and operate a translation of the title of this space of ground by dedication to the City, otherwise the rights to realty would be very insecure”.
After a re-examination of this case, we find no reason to grant a rehearing.
For the foregoing reasons, and those given in the opinion heretofore rendered, the rehearing is refused.